- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofDecember 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayer s ID (CNPJ/MF): 04.032.433/0001 -80 Company Registry ID (NIRE): 33300275410 Publicly Held Company NOTICE TO THE MARKET Rio de Janeiro, November 22, 2010- Pursuant to CVM Official Letter CVM/SGE/001/03 of January 22, 2003, and to Article 12, caput, of CVM instruction 358 of January 3, 2002, Contax Participações S.A. ( Company ) (Bovespa: CTAX3 and CTAX4) hereby announces that it has received a letter dated November 22, 2010 from Fundação dos Economiários Federais - FUNCEF , the pension fund for Caixa Econômica Federal's employees, announcing that it now holds 197,294,242 common shares of CTX PARTICIPAÇÕES S.A., meaning it has reached a relevant shareholding of more than 5.0% of CTX's capital stock , without changing the company's shareholding or administrative structure. Sincerely, Michel Neves Sarkis Chief Financial and Investor Relations Officer Contax Participações S.A. CTX PARTICIPAÇÕES S.A. Publicly Held Company INDIVIDUAL TAXPAYER S ID (CNPJ) 09.601.322/0001 -60 COMPANY REGISTRY ID (NIRE) 3330028691-8 NOTICE TO THE MARKET Pursuant to Article 12, paragraph 6, of CVM instruction 358 and in addition to the notice to the market dated 06/21/2010, CTX Participações S.A. announces that it has received a letter from one of its shareholders, Fundação dos Economiários Federais FUNCEF , the pension fund for Caixa Econômica Federal's employees, stating the following: 1. In accordance with Article 12 of CVM Instruction 358 of January 3, 2002 (amended by CVM Instructions 369/2002 and 449/2007), which addresses the disclosure of information on the acquisition and sale of relevant shareholding, we announce that on November 18, 2010 Fundação dos Economiários Federais - FUNCEF concluded the operation for acquisition of 197,294,242 common shares of CTX PARTICIPAÇÕES S.A. As a result of this acquisition, FUNCEF's shareholding has exceeded 5% of the Company s capital stock. 2. The table below shows FUNCEF's shareholding following the aforementioned acquisition: CTX PARTICIPAÇÕES S.A. FUNCEF's Before the Shares acquired at the After the Auction shareholding Auction Share Auction Number of shares 3. FUNCEF is a closely-held private pension institution headquartered at SCN Q. 02 Bloco A Ed. Corporate Financial Center 12º e 13º andares Asa Norte Brasília -DF, CEP 70712-900, registered in the roll of corporate taxpayers under number 00.436.923/0001-90. 4. The purpose of the shareholding acquisition is the long-term investment in CTX in order to obtain financial gains arising from its expected growth. Said acquisition does not aim to change the Company's shareholding or administrative structure, g iven that FUNCEF is already a part of the Company's Controlling Block and a signatory of the Shareholders Agreement duly filed in the Company's headquarters. 5. It is worth pointing out that FUNCEF has neither subscription warrants nor share subscription and call option rights, nor does it hold convertible debentures issued by CTX. 6. For any additional information or comments that you may deem necessary on the matter, please contact us and we will give you the contact information: Luiz Philippe Peres Torelly, e-mail: dipar@funcef.com.br, or by telephone at +55 61 3329-2466 or +55 61 3329- 2464." Rio de Janeiro, November 22, 2010. Pedro Jereissati Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 3, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
